EXHIBIT 10.4
 
Amendment No. 2 to the
Aspen Group, Inc.
2012 Equity Incentive Plan


This Amendment No. 2 to the 2012 Equity Incentive Plan (the “Plan”) amends the
definition of “Fair Market Value” under Section 1(b) of the Plan and replaces
Section 24 of the Plan.
 
The definition of Fair Market Value shall be deleted and replaced with the
following:
 
            “Fair Market Value” shall be determined as of the last Trading Day
before the date a Stock Right is granted and shall mean:
 
(1)        the closing price on the principal market if the Common Stock is
listed on a national securities exchange or the Bulletin Board.
 
(2)        if the Company’s shares are not listed on a national securities
exchange or the Bulletin Board, then the closing price if reported or the
average bid and asked price for the Company’s shares as published by Pink Sheets
LLC;
 
(3)        if there are no prices available under clauses (1) or (2), then Fair
Market Value shall be based upon the average closing bid and asked price as
determined following a polling of all dealers making a market in the Company’s
Common Stock; or
 
(4)        if there is no regularly established trading market for the Company’s
Common Stock or if the Company’s Common Stock is listed, quoted or reported
under clauses (1) or (2) but it trades sporadically rather than every day, the
Fair Market Value shall be established by the Board or the Compensation
Committee taking into consideration all relevant factors including the most
recent price at which the Company’s Common Stock was sold.
 
Section 24 shall be deleted and replaced with the following:
 
24.           (a)           Forfeiture of Stock Rights Granted to Employees or
Consultants. Notwithstanding any other provision of this Plan, and unless
otherwise provided for in a Stock Rights Agreement, all vested or unvested Stock
Rights granted to employees or consultants shall be immediately forfeited at the
discretion of the Board if any of the following events occur:
 
(1)           Termination of the relationship with the grantee for cause
including, but not limited to, fraud, theft, dishonesty and violation of Company
policy;
 
(2)           Purchasing or selling securities of the Company in violation of
the Company’s insider trading guidelines then in effect;
 
(3)           Breaching any duty of confidentiality including that required by
the Company’s insider trading guidelines then in effect;
 
(4)           Competing with the Company;
 
(5)           Being unavailable for consultation after leaving the Company’s
employment if such availability is a condition of any agreement between the
Company and the grantee;
 
 
1

--------------------------------------------------------------------------------

 
 
(6)           Recruitment of Company personnel after termination of employment,
whether such termination is voluntary or for cause;
 
(7)           Failure to assign any invention or technology to the Company if
such assignment is a condition of employment or any other agreements between the
Company and the grantee; or
 
(8)           A finding by the Board that the grantee has acted disloyally
and/or against the interests of the Company.
 
(b)           Forfeiture of Stock Rights Granted to
Directors.                                                                                     Notwithstanding
any other provision of this Plan, and unless otherwise provided for in a Stock
Rights Agreement, all vested or unvested Stock Rights granted to directors shall
be immediately forfeited at the discretion of the Board if any of the following
events occur:
 
(1)           Purchasing or selling securities of the Company in violation of
the Company’s insider trading guidelines then in effect;
 
(2)           Breaching any duty of confidentiality including that required by
the Company’s insider trading guidelines then in effect;
 
(3)           Competing with the Company;
 
(4)           Recruitment of Company personnel after ceasing to be a director;
or
 
(5)           A finding by the Board that the grantee has acted disloyally
and/or against the interests of the Company.
 
 
The Company may impose other forfeiture restrictions which are more or less
restrictive and require a return of profits from the sale of Common Stock as
part of said forfeiture provisions if such forfeiture provisions and/or return
of provisions are contained in a Stock Rights Agreement.
 
(c)           Profits on the Sale of Certain Shares; Redemption.     If any of
the events specified in Section 24(a) or (b) of the Plan occur within one year
from the date the grantee last performed services for the Company in the
capacity for which the Stock Rights were granted (the “Termination Date”) (or
such longer period required by any written agreement), all profits earned from
the sale of the Company’s securities, including the sale of shares of common
stock underlying the Stock Rights, during the two-year period commencing one
year prior to the Termination Date shall be forfeited and immediately paid by
the grantee to the Company.  Further, in such event, the Company may at its
option redeem shares of common stock acquired upon exercise of the Stock Right
by payment of the exercise price to the grantee.  To the extent that another
written agreement with the Company extends the events in Section 24(a) or (b)
beyond one year following the Termination Date, the two-year period shall be
extended by an equal number of days.  The Company’s rights under this Section
24(c) do not lapse one year form the Termination Date but are contract rights
subject to any appropriate statutory limitation period.
 
2

--------------------------------------------------------------------------------